PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 11,141,638
Issue Date: October 12, 2021
Application No. 16/531,874
Filing or 371(c) Date: 5 Aug 2019
Attorney Docket No. Y6880-00005


:
:
:	DECISION ON REQUEST
:                   FOR REFUND
:
:




This is a decision on the Request for Refund filed September 17, 2021.  

The request for refund is GRANTED.

Applicant requests a refund of $2,100, for the fee erroneously paid at a large entity rate on May 28, 2021.  On August 5, 2019 applicant asserted small entity upon the filing of the application.

The applicant paid the petition fee of $2,100 on May 28, 2021, with the filing of a petition under 37 CFR 1.137(a) to Revive an Application Abandoned Unintentionally.  The petition decision was mailed on August 13, 2021.  The fee should have been paid at the small entity rate.

Further, applicant is not entitled to a full refund of the petition fee received on May 28, 2021.

Applicant is encouraged to note MPEP 607.02 which states:

Under 35 U.S.C. 42(d) and 37 CFR 1.26, the Office may refund: (1) a fee paid by mistake (e.g., fee paid when no fee is required); or (2) any fee paid in excess of the amount of fee that is required. See Ex parte Grady, 59 USPQ 276, 277 (Comm’r Pat. 1943) (the statutory authorization for the refund of fees under the “by mistake” clause is applicable only to a mistake relating to the fee payment).

When an applicant or patentee takes an action “by mistake” (e.g., files an application or maintains a patent in force “by mistake”), the submission of fees required to take that action (e.g., a filing fee submitted with such application or a maintenance fee submitted for such patent) is not a “fee paid by mistake” within the meaning of 35 U.S.C. 42(d).


37 CFR 1.26(a) also states:

“The Director may refund any fee paid by mistake or in excess of that required. A change of purpose after the payment of a fee, such as when a party desires to withdraw a patent filing for which the fee was paid, including an application, an appeal, or a request for an oral hearing, will not entitle a party to a refund of such fee.” 

In view of the above, the request for refund is granted.  The overpayment of the petition fee in the amount of $1,050 will be refunded to applicant’s deposit account.  

A courtesy copy of this decision is being mailed to the address noted on the petition.  However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Lead Michelle R. Eason 
Paralegal Specialist
Office of Petitions



cc:	Glenn D. Richeson
	Duane Morris, LLP
1075 Peachtree Street NE
	Atlanta, GA  30309